20-05027-rbk Doc#270 Filed 08/17/21 Entered 08/17/21 10:29:44 Main Document Pg 1 of
                                        46


                                                                                                    APPEAL




                                       U.S. Bankruptcy Court
                               Western District of Texas (San Antonio)
                               Adversary Proceeding #: 20−05027−rbk

   Assigned to: Chief Bkptcy Judge Ronald B. King                       Date Filed: 05/01/20
   Lead BK Case: 20−50805
   Lead BK Title: KrisJenn Ranch, LLC
   Lead BK Chapter: 11
   Demand:
    Nature[s] of Suit: 91 Declaratory judgment
                        21 Validity, priority or extent of lien or other interest in property



   Plaintiff
   −−−−−−−−−−−−−−−−−−−−−−−
   Krisjenn Ranch, LLC, Krisjenn Ranch,            represented by Charles John Muller, IV
   LLC, Series Uvalde Ranch, Krisjenn                             Chamberlain Hrdlicka White Williams & Au
   Ranch, LLC, Series Pipeline Row                                111 W Sunset Rd
   410 Spyglass Rd                                                San Antonio, TX 78209
   McQueeney, TX 78123−3418                                       210−664−5000
   Tax ID / EIN: 74−2840947                                       Email: john.muller@cjma.law

                                                                   Ronald J Smeberg
                                                                   Smeberg Law Firm, PLLC
                                                                   4 Imperial Oaks
                                                                   San Antonio, TX 78248
                                                                   210−695−6684
                                                                   Fax : 210−598−7357
                                                                   Email: ron@smeberg.com

                                                                   Ronald J. Smeberg
                                                                   The Smeberg Law Firm, PLLC
                                                                   2010 W Kings Hwy
                                                                   San Antonio, TX 78201−4926
                                                                   (210) 695−6684
                                                                   Fax : (210) 598−7357
                                                                   Email: ron@smeberg.com


   V.

   Defendant
   −−−−−−−−−−−−−−−−−−−−−−−
   DMA Properties, Inc.                            represented by Timothy Cleveland
   c/o Burns & Black, PLLC                                        CLEVELAND TERRAZAS PLLC
   Burns & Black, PLLC                                            4611 Bee Cave Road
   750 Rittiman Road                                              Suite 306B
   San Antonio, TX 78209−5500                                     Austin, TX 78746
                                                                  512−689−8698
                                                                  Email: tcleveland@clevelandterrazas.com

                                                                   Christen Mason Hebert
                                                                   Johns & Counsel PLLC

                                                                                                             1
20-05027-rbk Doc#270 Filed 08/17/21 Entered 08/17/21 10:29:44 Main Document Pg 2 of
                                        46

                                                    14101 Hwy 290 West, Suite 400A
                                                    Austin, TX 78737
                                                    (512) 399−3150
                                                    Fax : (512) 572−8005
                                                    Email: chebert@johnsandcounsel.com

                                                    Christopher S. Johns
                                                    JOHNS & COUNSEL PLLC
                                                    14101 Highway 290 West
                                                    Suite 400A
                                                    Austin, TX 78737
                                                    512−399−3150
                                                    Fax : 512−572−8005
                                                    Email: cjohns@johnsandcounsel.com

                                                    Austin Hammer Krist
                                                    Cleveland Terrazas PLLC
                                                    4611 Bee Cave Road
                                                    Suite 306B
                                                    Austin, TX 78746
                                                    512−291−6144
                                                    Email: akrist@clevelandterrazas.com

                                                    Natalie F. Wilson
                                                    Langley & Banack, Inc
                                                    745 E Mulberry, Suite 900
                                                    San Antonio, TX 78212
                                                    210−736−6600
                                                    Fax : 210−735−6889
                                                    Email: nwilson@langleybanack.com


   Defendant
   −−−−−−−−−−−−−−−−−−−−−−−
   Longbranch Energy, LP               represented by Michael Black
   c/o Burns & Black, PLLC                            BURNS & BLACK PLLC
   Burns & Black, PLLC                                750 Rittiman Road
   750 Rittiman Road                                  San Antonio, TX 78209
   San Antonio, TX 78209−5500                         210−829−2022
                                                      Fax : 210−829−2021
                                                      Email: mblack@burnsandblack.com

                                                    Michael J. Black
                                                    Burns & Black PLLC
                                                    750 Rittiman Road
                                                    San Antonio, TX 78209
                                                    210 829 2022
                                                    Fax : 210 829 2021
                                                    Email: mblack@burnsandblack.com

                                                    Jeffery Duke
                                                    DUKE BANISTER MILLER & MILLER
                                                    22310 Grand Corner Drive
                                                    Suite 110
                                                    Katy, TX 77494
                                                    281−394−9778
                                                    Fax : 832−201−0649
                                                    Email: jduke@dbmmlaw.com

                                                    Austin Hammer Krist
                                                    (See above for address)



                                                                                          2
20-05027-rbk Doc#270 Filed 08/17/21 Entered 08/17/21 10:29:44 Main Document Pg 3 of
                                        46

                                                           Natalie F. Wilson
                                                           (See above for address)


   Defendant
   −−−−−−−−−−−−−−−−−−−−−−−
   TRCG East TX Pipeline LLC               represented by Katrina Angelyn Kershner
                                                          K. Kershner Law
                                                          14228 Midway
                                                          214
                                                          Dallas, TX 75244
                                                          214−535−5226
                                                          Email: katrina_kershner@yahoo.com


   V.

   3rd Pty Defendant
   −−−−−−−−−−−−−−−−−−−−−−−
   John Terrill
   12712 Arrowhead Lane
   Oklahoma City, OK 73120


   3rd Pty Defendant
   −−−−−−−−−−−−−−−−−−−−−−−
   Black Duck Properties, LLC              represented by Ronald J. Smeberg
   410 Spyglass Road                                      (See above for address)
   McQueeney, TX 78123


   3rd Pty Defendant
   −−−−−−−−−−−−−−−−−−−−−−−
   Larry Wright                            represented by William P Germany
   410 Spyglass Road                                      Bayne, Snell & Krause
   McQueeney, TX 78123                                    1250 N.E. Loop 410, Suite 725
                                                          San Antonio, TX 78209
                                                          210−824−3278
                                                          Fax : 210−824−3937
                                                          Email: wgermany@bsklaw.com


   3rd Pty Defendant
   −−−−−−−−−−−−−−−−−−−−−−−
   John Terrill
   12712 Arrowhead Lane
   Oklahoma City, OK 73120


   3rd Pty Defendant
   −−−−−−−−−−−−−−−−−−−−−−−
   Larry Wright
   410 Spyglass Road
   McQueeney, TX 78123

     Filing Date     #                                       Docket Text

    08/13/2021           269   Notice of Appeal filed by Charles John Muller IV for Plaintiff Krisjenn
                               Ranch, LLC, Krisjenn Ranch, LLC, Series Uvalde Ranch, Krisjenn


                                                                                                         3
20-05027-rbk Doc#270 Filed 08/17/21 Entered 08/17/21 10:29:44 Main Document Pg 4 of
                                        46


                             Ranch, LLC, Series Pipeline Row, Counter Defendants Krisjenn Ranch,
                             LLC, Krisjenn Ranch, LLC, Series Uvalde Ranch, Krisjenn Ranch, LLC,
                             Series Pipeline Row, Krisjenn Ranch, LLC, Krisjenn Ranch, LLC, Series
                             Uvalde Ranch, Krisjenn Ranch, LLC, Series Pipeline Row (Attachments:
                             # 1 Exhibit A # 2 Appendix B # 3 Exhibit C # 4 Exhibit D) (Muller,
                             Charles). Related document(s) 110 Order on Motion for Partial Summary
                             Judgment (Adversary), 236 Order−Memorandum/Opinion (Adversary),
                             237 Judgment (Adversary), 267 Order Regarding Matter (Adversary).
                             Modified on 8/16/2021 (Paez, Daniel).




                                                                                                     4
20-05027-rbk Doc#270
             Doc#269 Filed 08/17/21
                           08/13/21 Entered 08/17/21
                                            08/13/21 10:29:44
                                                     12:26:57 Main Document Pg 5
                                                                               1 of
                                        46
                                         5



                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

In re:                                 §               Chapter 11
KRISJENN RANCH, LLC                    §
       Debtor                          §            Case No. 20-50805
                                       §
_________________________________________________________________________

KRISJENN RANCH, LLC and                     §
KRISJENN RANCH, LLC-SERIES                  §
UVALDE RANCH, and KRISJENN                  §
RANCH, LLC-SERIES PIPELINE                  §
ROW as successors in interest to            §
BLACKDUCK PROPERTIES, LLC,                  §
     Plaintiffs                             §
                                            §
v.                                          §
                                            §
DMA PROPERTIES, INC., and                   §
LONGBRANCH ENERGY, LP,                      §     Adversary No. 20-05027
      Defendants                            §
_________________________________________________________________________
DMA PROPERTIES, INC                         §
      Cross-Plaintiff/Third Party Plaintiff §
v.                                          §
KRISJENN RANCH, LLC,                        §
KRISJENN RANCH, LLC-SERIES                  §
UVALDE RANCH, and KRISJENN                  §
RANCH, LLC-SERIES PIPELINE ROW, §                 Adversary No. 20-05027
BLACK DUCK PROPERTIES, LLC,                 §
LARRY WRIGHT, and JOHN TERRILL §
      Cross-Defendants/Third-Party          §
      Defendants

       KRISJENN RANCH, LLC, KRISJENN RANCH, LLC-SERIES UVALDE RANCH,
      AND KRISJENN RANCH, LLC-SERIES PIPELINE ROW, AS SUCCESSORS IN
                INTEREST TO BLACK DUCK PROPERTIES, LLC’S
                             NOTICE OF APPEAL

  TO THE HONORABLE CHIEF BANKRUPCY JUDGE RONALD B. KING:

        Pursuant to 28 U.S.C. §158(a) and Rules 8001 and 8002 of the Federal Rules of Bankruptcy

  Procedure, Plaintiffs, and Counter-Defendants KrisJenn Ranch, LLC, KrisJenn Ranch, LLC-Series


  Debtor’s Motion for Extension of Time to File Notice of Appeal                              1

                                                                                                   5
20-05027-rbk Doc#270
             Doc#269 Filed 08/17/21
                           08/13/21 Entered 08/17/21
                                            08/13/21 10:29:44
                                                     12:26:57 Main Document Pg 6
                                                                               2 of
                                        46
                                         5



  Uvalde Ranch, and KrisJenn Ranch, LLC-Series Pipeline Row (collectively the “Debtors”) hereby

  appeal to the United State District Court for the Western District of Texas from the Summary

  Judgment, Final Judgment, the accompanying findings of fact and conclusions of law set out in

  the Opinion, and DMA Properties, Inc.’s award of Attorney’s Fees. Dkts. 110, 237, 236, and 267.

        The names of all parties to the foregoing pleadings appealed from and the names, addresses,

  and telephone numbers of their counsel of record are:

  Appellant/Plaintiff/Third-Party Defendants: KrisJenn Ranch, LLC, KrisJenn Ranch, LLC-Series
  Uvalde Ranch, and KrisJenn Ranch, LLC-Series Pipeline Row:

        C. John Muller IV
        john.muller@cjma.law
        Ezekiel J. Perez
        zeke.perez@cjma.law
        CJ MULLER & ASSOCIATES, PLLC
        111 W. Sunset Rd.
        San Antonio, Texas 78209
        (210)664-5000

  Appellee/Defendant/Third-Party Plaintiff: DMA Properties, Inc.

        Timothy Cleveland
        tcleveland@clevelandterrazas.com
        Austin Krist
        akrist@clevelandterrazas.com
        CLEVELAND TERRAZAS, PLLC
        4611 Bee Cave Rd.
        Austin, Texas 78746
        (512) 689-8698

        Christopher S. Johns
        cjohns@johnsandcounsel.com
        Christen Mason Hebert
        chebert@johnsandcounsel.com
        JOHNS & HEBERT, PLLC
        14101 Hwy 290 West, Suite 400A
        Austin, Texas 78737
        (512) 399-3150

        Natalie F. Wilson
        nwilson@langleybanack.com


  Debtor’s Motion for Extension of Time to File Notice of Appeal                                 2

                                                                                                      6
20-05027-rbk Doc#270
             Doc#269 Filed 08/17/21
                           08/13/21 Entered 08/17/21
                                            08/13/21 10:29:44
                                                     12:26:57 Main Document Pg 7
                                                                               3 of
                                        46
                                         5



        LANGLEY & BANACK, INC.
        745 E. Mulberry, Suite 700
        San Antonio, Texas 78212
        (210) 736-6600


  Appellee/Third-Party Defendant: Larry Wright

        William P. Germany
        wgermany@bsklaw.com
        BAYNE, SNELL, & KRAUSE
        1250 N.E. Loop 410, Suite 725
        San Antonio, Texas 78209
        (210) 824-3278

  Appellee/Third-Party Defendant: John Terrill, pro se

        12712 Arrowhead Lane
        Oklahoma City, Oklahoma 73120


        Debtors appeal the Summary Judgment, Opinion, Final Judgment and awared of attorney’s

  fees entered on October 21, 2020, March 24, 2021, and August 6, 2021 attached hereto as Exhibits

  A, B ,C, and D. Dkts. 110, 236, 237, and 267.

        Dated: August 13, 2021.

                                                  Respectfully submitted,

                                                  CJ MULLER & ASSOCIATES, PLLC

                                                  By: /s/ John Muller
                                                    C. John Muller IV
                                                    State Bar No. 24070306
                                                    john.muller@cjma.law
                                                    Ezekiel J. Perez
                                                    State Bar No. 24096782
                                                    zeke.perez@cjma.law
                                                    111 W. Sunset Rd.
                                                    San Antonio, TX 78209
                                                    Telephone: 210-664-5000
                                                    Facsimile: 210-899-1933




  Debtor’s Motion for Extension of Time to File Notice of Appeal                                3

                                                                                                     7
20-05027-rbk Doc#270
             Doc#269 Filed 08/17/21
                           08/13/21 Entered 08/17/21
                                            08/13/21 10:29:44
                                                     12:26:57 Main Document Pg 8
                                                                               4 of
                                        46
                                         5



                                                  ATTORNEYS FOR DEBTORS




  Debtor’s Motion for Extension of Time to File Notice of Appeal               4

                                                                                      8
20-05027-rbk Doc#270
             Doc#269 Filed 08/17/21
                           08/13/21 Entered 08/17/21
                                            08/13/21 10:29:44
                                                     12:26:57 Main Document Pg 9
                                                                               5 of
                                        46
                                         5



                                  CERTIFICATE OF SERVICE

          I hereby certify that a true and correct copy of the foregoing document was served on
  all counsel of record by way of e-service through the CM/ECF system by notice of electronic
  filing or via email on the 13th day of August 2021:

  Michael Black                                       Natalie Wilson
  BURNS & BLACK PLLC                                  LANGLEY & BANACK, INC.
  750 Rittiman Road                                   745 East Mulberry Avenue | Suite 700
  San Antonio, Texas 78209                            San Antonio, TX 78212
  210-829-2022                                        210-736-6600
  210-829-2021 fax                                    lwilson@langleybanack.com
  mblack@burnsandblack.com                            Attorneys for DMA Properties, Inc.
  Attorneys for Longbranch Energy, LP
  and DMA Properties, Inc.                            Jeffery Duke
                                                      DUKE BANISTER MILLER & MILLER
  Christopher S. Johns                                22310 Grand Corner Drive, Suite 110
  Christen Mason Hebert                               Katy, Texas 77494
  JOHNS & COUNSEL PLLC                                jduke@dbmmlaw.com
  14101 Highway 290 West, Suite                       Counsel for Longbranch Energy, LP
  400A
  Austin, Texas 78737                                 William Germany
  512-399-3150                                        BAYNE, SNELL, & KRAUSE
  512-572-8005 fax                                    1250 NE Loop 410, Ste. 725
  cjohns@johnsandcounsel.com                          San Antonio, Texas 78209
  chebert@johnsandcounsel.com                         T- (210) 824-3278
                                                      F- (210) 824-3937
  Timothy Cleveland                                   wgermany@bskaw.net
  CLEVELAND | TERRAZAS PLLC                           Attorney for Larry Wright
  4611 Bee Cave Road, Suite 306B
  Austin, Texas 78746                                 OFFICE OF THE UNITED STATES
  512-689-8698                                        TRUSTEE
  tcleveland@clevelandterrazas.com                    903 San Jacinto Blvd, Room 230
  Attorneys for DMA Properties, Inc.                  Austin, Texas 78701
                                                      shane.p.tobin@usdoj.gov
                                                      United States Trustee

                                                /s/ John Muller
                                               C. John Muller IV




  Debtor’s Motion for Extension of Time to File Notice of Appeal                                  5

                                                                                                      9
20-05027-rbk
 20-05027-rbk
  20-05027-rbk
             Doc#110
              Doc#270
               Doc#269-1
                     Filed
                      Filed
                          Filed
                           10/21/20
                            08/17/21
                                08/13/21
                                     Entered
                                      Entered
                                         Entered
                                             10/21/20
                                               08/17/21
                                                  08/13/21
                                                       15:07:07
                                                        10:29:44
                                                           12:26:57
                                                                 Main
                                                                 Main
                                                                    Exhibit
                                                                      Document
                                                                      Document
                                                                            A PgPg
                                                                                1Pg
                                                                                  of1 410
                                                                                       of 4
                                         of 46




  The relief described hereinbelow is SO ORDERED.

  Signed October 21, 2020.


                                                __________________________________
                                                             Ronald B. King
                                                  Chief United States Bankruptcy Judge




                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

        In re:                                  §
                                                § Chapter 11
        KrisJenn Ranch, LLC,                    §
                                                §
        Debtor                                  § Case No. 20-50805
                                                §


        KrisJenn Ranch, LLC, KrisJenn Ranch,    §
        LLC–Series Uvalde Ranch, and KrisJenn   §
        Ranch, LLC–Series Pipeline ROW, as      §
        successors in interest to Black Duck    §
        Properties, LLC,                        §
                                                § Adversary No. 20-05027
        Plaintiffs,                             §
                                                §
        v.                                      §
                                                §
        DMA Properties, Inc. and Longbranch     §
        Energy, LP,                             §
                                                §
        Defendants.                             §




                                                                                              10
20-05027-rbk
 20-05027-rbk
  20-05027-rbk
             Doc#110
              Doc#270
               Doc#269-1
                     Filed
                      Filed
                          Filed
                           10/21/20
                            08/17/21
                                08/13/21
                                     Entered
                                      Entered
                                         Entered
                                             10/21/20
                                               08/17/21
                                                  08/13/21
                                                       15:07:07
                                                        10:29:44
                                                           12:26:57
                                                                 Main
                                                                 Main
                                                                    Exhibit
                                                                      Document
                                                                      Document
                                                                            A PgPg
                                                                                2Pg
                                                                                  of2 411
                                                                                       of 4
                                         of 46




        DMA Properties, Inc. and Frank Daniel         §
        Moore,                                        §
                                                      §
        Cross-Plaintiffs/Third-Party Plaintiffs,      §
                                                      §
        v.                                            § Adversary No. 20-05027
                                                      §
        KrisJenn Ranch, LLC, KrisJenn Ranch,          §
        LLC–Series Uvalde Ranch, and KrisJenn         §
        Ranch, LLC–Series Pipeline ROW, Black         §
        Duck Properties, LLC, Larry Wright, and       §
        John Terrill,                                 §
                                                      §
        Cross-Defendants/Third-Party Defendants.      §


        ORDER (I) GRANTING DMA PROPERTIES, INC.’S MOTION FOR PARTIAL SUMMARY
        JUDGMENT ON DMA’S OWNERSHIP INTEREST IN THE BIGFOOT NOTE PAYMENTS,
         AND (II) OVERRULING KRISJENN RANCH, LLC, KRISJENN RANCH, LLC SERIES
                   UVALDE RANCH, KRISJENN RANCH, LLC SERIES PIPELINE
                         ROW’S OBJECTIONS TO DMA’S EVIDENCE
                           [RELATES TO ADV. DKT. NOS. 41 & 95]

              On this day, the Court considered (I) DMA Properties, Inc.’s Motion for Partial

       Summary Judgment on DMA’s Ownership Interest in the Bigfoot Note Payments [Adv.

       Dkt. No. 41] (the “Motion for Summary Judgment”) and (II) Krisjenn Ranch, LLC,

       Krisjenn Ranch, LLC, Series Uvalde Ranch, Krisjenn Ranch, LLC, Series Pipeline Row’s

       Objections to DMA’s Evidence [Adv. Dkt. No. 95] (“Evidentiary Objections”). Having
       reviewed the parties’ briefing, the governing law, and the case file as a whole and having

       heard the parties’ arguments as presented by counsel, the Court finds (I) the Motion is

       meritorious and should be granted, and (II) the Evidentiary Objections are not well-taken

       and should be overruled.

              It is therefore ORDERED that for the reasons stated on the record, DMA

       Properties, Inc.’s Motion for Partial Summary Judgment on DMA’s Ownership Interest

       in the Bigfoot Note Payments [Adv. Dkt. No. 41] is GRANTED.




                                                       2

                                                                                                    11
20-05027-rbk
 20-05027-rbk
  20-05027-rbk
             Doc#110
              Doc#270
               Doc#269-1
                     Filed
                      Filed
                          Filed
                           10/21/20
                            08/17/21
                                08/13/21
                                     Entered
                                      Entered
                                         Entered
                                             10/21/20
                                               08/17/21
                                                  08/13/21
                                                       15:07:07
                                                        10:29:44
                                                           12:26:57
                                                                 Main
                                                                 Main
                                                                    Exhibit
                                                                      Document
                                                                      Document
                                                                            A PgPg
                                                                                3Pg
                                                                                  of3 412
                                                                                       of 4
                                         of 46



              It is further ORDERED that for the reasons stated on the record, Krisjenn Ranch,

       LLC, Krisjenn Ranch, LLC, Series Uvalde Ranch, Krisjenn Ranch, LLC, Series Pipeline

       Row’s Objections to DMA’s Evidence [Adv. Dkt. No. 95] are OVERRULED.

              IT IS SO ORDERED.

                                               ###

       Order Prepared By:

       /s/ Christopher S. Johns
       Christopher S. Johns
       State Bar No. 24044849
       Christen Mason Hebert
       State Bar No. 24099898
       JOHNS & COUNSEL PLLC
       14101 Highway 290 West, Suite 400A
       Austin, Texas 78737
       512-399-3150
       512-572-8005 fax
       cjohns@johnsandcounsel.com
       chebert@johnsandcounsel.com
       /s/ Timothy Cleveland
       Timothy Cleveland
       State Bar No. 24055318
       Austin H. Krist
       State Bar No. 24106170
       CLEVELAND | TERRAZAS PLLC
       4611 Bee Cave Road, Suite 306B
       Austin, Texas 78746
       512-689-8698
       tcleveland@clevelandterrazas.com
       akrist@clevelandterrazas.com
       /s/ Natalie F. Wilson
       Natalie F. Wilson
       State Bar No. 24076779
       LANGLEY & BANACK, INC.
       745 East Mulberry Avenue, Suite 700
       San Antonio, Texas 78212
       210-736-6600
       210-735-6889 fax
       nwilson@langleybanack.com
       Counsel for Frank Daniel Moore and DMA Properties, Inc.


                                                      3

                                                                                                 12
20-05027-rbk
 20-05027-rbk
  20-05027-rbk
             Doc#110
              Doc#270
               Doc#269-1
                     Filed
                      Filed
                          Filed
                           10/21/20
                            08/17/21
                                08/13/21
                                     Entered
                                      Entered
                                         Entered
                                             10/21/20
                                               08/17/21
                                                  08/13/21
                                                       15:07:07
                                                        10:29:44
                                                           12:26:57
                                                                 Main
                                                                 Main
                                                                    Exhibit
                                                                      Document
                                                                      Document
                                                                            A PgPg
                                                                                4Pg
                                                                                  of4 413
                                                                                       of 4
                                         of 46




       Approved as to Form:

       /s/ Charles John Muller, IV
       Ronald Smeberg
       Charles John Muller, IV
       THE SMEBERG LAW FIRM, PLLC
       2010 W Kings Hwy
       San Antonio, TX 78201-4926
       ron@smeberg.com
       john@muller-smeberg.com

       Counsel for Plaintiffs KrisJenn Ranch, LLC, KrisJenn Ranch, LLC, Series Uvalde
       Ranch, KrisJenn Ranch, LLC, Series Pipeline Row




                                                    4

                                                                                              13
20-05027-rbk
20-05027-rbk Doc#236
             Doc#269-2
             Doc#270 Filed
                      Filed
                        Filed
                            03/24/21
                            08/17/21
                              08/13/21Entered
                                      Entered
                                        Entered
                                              03/24/21
                                               08/17/21
                                                08/13/21
                                                       17:02:28
                                                        10:29:44
                                                         12:26:57Main
                                                                 Main
                                                                  Appendix
                                                                      Document
                                                                      Document
                                                                           B Pg Pg
                                                                                1Pg
                                                                                  of114
                                                                                     29
                                                                                      of
                                         of29
                                            46




  Signed March 24, 2021.


                                                       __________________________________
                                                                    Ronald B. King
                                                         Chief United States Bankruptcy Judge




                            IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                     SAN ANTONIO DIVISION

  IN RE:                                 §
                                         §
  KRISJENN RANCH, LLC,                   §                     CASE NO. 20-50805-RBK
                                         §
               DEBTOR                    §                     CHAPTER 11
  ______________________________________ §
                                         §
  KRISJENN RANCH, LLC, KRISJENN RANCH, §
  LLC-SERIES UVALDE RANCH, AND           §
  KRISJENN RANCH, LLC-SERIES PIPELINE    §
  ROW, AS SUCCESSORS IN INTEREST TO      §
  BLACK DUCK PROPERTIES, LLC,            §
                PLAINTIFFS,              §
  VS.                                    §                     ADVERSARY NO. 20-05027-RBK
                                         §
  DMA PROPERTIES, INC. AND               §
  LONGBRANCH ENERGY, LP,                 §
                DEFENDANTS.              §

                                               OPINION

           The subject of this adversary proceeding is a pipeline right-of-way in east Texas owned by

  KrisJenn Ranch, LLC-Series Pipeline ROW (together, with KrisJenn Ranch, LLC and KrisJenn

  Ranch, LLC-Series Uvalde Ranch, “KrisJenn”). The KrisJenn entities are owned by Larry Wright,




                                                                                                        14
20-05027-rbk
20-05027-rbk Doc#236
             Doc#269-2
             Doc#270 Filed
                      Filed
                        Filed
                            03/24/21
                            08/17/21
                              08/13/21Entered
                                      Entered
                                        Entered
                                              03/24/21
                                               08/17/21
                                                08/13/21
                                                       17:02:28
                                                        10:29:44
                                                         12:26:57Main
                                                                 Main
                                                                  Appendix
                                                                      Document
                                                                      Document
                                                                           B Pg Pg
                                                                                2Pg
                                                                                  of215
                                                                                     29
                                                                                      of
                                         of29
                                            46



  a south Texas rancher, investor, and professional poker player. The pipeline right-of-way (the

  “ROW”) is a 65-mile easement over a strip of land through four counties that could feasibly

  accommodate three to four pipelines carrying gas or water. The parties valued the ROW between

  $9.5 million and $10.4 million. The KrisJenn entities filed chapter 11 cases and initiated this

  adversary proceeding seeking a declaration that the promises to pay a net-profits interest to DMA

  Properties, Inc. and Longbranch Energy, LP (“DMA” and “Longbranch”) do not attach and run

  with the ROW. DMA and Longbranch seek an opposite declaration and assert claims for various

  torts against KrisJenn and Wright. DMA’s principal, Frank Daniel Moore, intervened and asserted

  similar counterclaims and cross actions. For a full understanding of the transactions that are the

  basis for this adversary, a chronology of the facts is helpful.

                                             BACKGROUND

         The story began in 2015, when Wright connected with Moore, an investor from South

  Carolina, looking for opportunities to invest in oil and gas properties in Texas. Together they

  agreed that if Moore was willing to find and procure investment opportunities to buy and sell

  saltwater disposal wells for a profit, then Wright would provide the funding. Together with another

  investor, Darin Borders, the trio engaged in the business of “flipping” saltwater disposal wells.

         After successfully flipping two wells in simultaneous purchase and sale closings and with

  one more under contract, Wright decided to formalize his business relationship with Moore. In

  2015, Black Duck Properties, LLC was formed. The Black Duck Company Agreement (the

  “Company Agreement”) was drafted by Wright’s lawyers and was executed on December 28,

  2015. Black Duck was owned 50% by Wright through KrisJenn and 50% by Moore through his

  entity, SCMED Oilfield Consulting, LLC (“SCMED”), as members. Wright and Moore also

  served as managers of Black Duck with Wright’s son-in-law, Hagan Cohle. SCMED is not a party
                                                    2




                                                                                                        15
20-05027-rbk
20-05027-rbk Doc#236
             Doc#269-2
             Doc#270 Filed
                      Filed
                        Filed
                            03/24/21
                            08/17/21
                              08/13/21Entered
                                      Entered
                                        Entered
                                              03/24/21
                                               08/17/21
                                                08/13/21
                                                       17:02:28
                                                        10:29:44
                                                         12:26:57Main
                                                                 Main
                                                                  Appendix
                                                                      Document
                                                                      Document
                                                                           B Pg Pg
                                                                                3Pg
                                                                                  of316
                                                                                     29
                                                                                      of
                                         of29
                                            46



  to this adversary proceeding, but has assigned all interests, claims, and causes of action related to

  the ROW to Moore.

     A. Longbranch Purchase Agreement

         In February 2016, separate from their investment efforts through Black Duck, Darin

  Borders and Moore became aware of an opportunity to purchase the ROW in east Texas from its

  then-owner, Express Pipeline Connection, LLC (“Express Pipeline”). On February 19, 2016,

  Moore and Borders entered into a purchase agreement with Express Pipeline through Longbranch

  Energy, LP, Borders’s entity. The “Longbranch Purchase Agreement” gave Longbranch a

  contractual right to purchase the ROW from Express Pipeline for $5 million. Moore and Borders

  paid $25,000 in earnest money to Express Pipeline to secure the right to purchase the ROW. The

  Longbranch Purchase Agreement defined the ROW as:

         [O]wnership interest in certain pipe and related facilities (commonly known as the

         P-21 pipeline) shown on the plat attached hereto as Exhibit “A”, and described on

         Exhibit “B” attached hereto, and the rights-of-way, easements, contracts, permits

         and leases described on Exhibit “C” attached hereto, (collectively herein referred

         to as the “Express Pipeline”).

  Moore and Borders began to look for a capital investor for the ROW; preferably an investor that

  could pay the earnest money, and perhaps the $5 million purchase price, to flip the ROW, or “hold”

  it for the time needed to find an entity willing to purchase or develop it. When Moore told Wright

  about the ROW, Wright wanted to be the capital investor. Believing that Wright had access to the

  cash needed to close on the ROW and hold it, Moore and Borders agreed to deal him in as the

  “money guy.” Wright reimbursed Moore and Borders for the $25,000 earnest money and agreed

  to participate in the ROW purchase through Black Duck.
                                                   3




                                                                                                          16
20-05027-rbk
20-05027-rbk Doc#236
             Doc#269-2
             Doc#270 Filed
                      Filed
                        Filed
                            03/24/21
                            08/17/21
                              08/13/21Entered
                                      Entered
                                        Entered
                                              03/24/21
                                               08/17/21
                                                08/13/21
                                                       17:02:28
                                                        10:29:44
                                                         12:26:57Main
                                                                 Main
                                                                  Appendix
                                                                      Document
                                                                      Document
                                                                           B Pg Pg
                                                                                4Pg
                                                                                  of417
                                                                                     29
                                                                                      of
                                         of29
                                            46



     B. The Longbranch Assignment

         In June 2016, Longbranch assigned the Longbranch Purchase Agreement to Black Duck in

  a short, two-page contract (the “Longbranch Assignment”). As consideration, Black Duck agreed

  to pay Longbranch “twenty percent . . . of the Net Profits from [Black Duck] or its successors or

  assigns.” “Net Profits” were defined as “gross revenues actually received by [Black Duck], or its

  successors or assigns directly from the operation, use, maintenance or sale (including partial sales

  or conveyances) of the pipe and related facilities commonly known as the P-21 or Express

  pipeline.” Black Duck’s obligation to pay the net-profits interest was to “attach and run with the

  P-21 or Express pipeline and [Black Duck] binds its successors and assigns to the payment of the

  Net Profits Share.” Borders recorded the Longbranch Assignment in Shelby County on October 2,

  2017, but not in the other three counties in which it was located. Despite the “attach and run”

  language, the Longbranch Assignment did not include a legal description of the ROW. It did,

  however, reference the Longbranch Purchase Agreement as “attached hereto as Exhibit ‘A,’” but

  it was not attached. A full legal description of the ROW was attached as an exhibit to the

  Longbranch Purchase Agreement.

     C. Bigfoot Promissory Note

         Separate from their efforts to buy and sell the ROW, Black Duck entered into an agreement

  to sell a saltwater disposal well (the “Harris SWD”) that it owned in Panola County to Bigfoot

  Energy Services, LLC (“Bigfoot”). The purchase price was $500,000. Black Duck agreed to

  seller-finance Bigfoot’s purchase. In March 2017, Bigfoot made a $50,000 down payment to Black

  Duck and gave Black Duck a $450,000 promissory note for the remainder of the purchase price

  (the “Bigfoot Note”), which was secured by the Harris SWD. The Bigfoot Note required quarterly

  payments to Black Duck in June, September, December, and March until repayment was complete.
                                                   4




                                                                                                         17
20-05027-rbk
20-05027-rbk Doc#236
             Doc#269-2
             Doc#270 Filed
                      Filed
                        Filed
                            03/24/21
                            08/17/21
                              08/13/21Entered
                                      Entered
                                        Entered
                                              03/24/21
                                               08/17/21
                                                08/13/21
                                                       17:02:28
                                                        10:29:44
                                                         12:26:57Main
                                                                 Main
                                                                  Appendix
                                                                      Document
                                                                      Document
                                                                           B Pg Pg
                                                                                5Pg
                                                                                  of518
                                                                                     29
                                                                                      of
                                         of29
                                            46



     D. Black Duck Purchase of the ROW

         The process to find a buyer or developer for the ROW was long and convoluted. The

  communications between Wright, Moore, and Borders reflected that the parties did not appear to

  be on the same page, and their efforts were ever changing and often contradicted one another.

  During parts of the summer and fall of 2016, Wright pushed to flip the ROW. At one point, the

  parties were seriously negotiating with a potential buyer, Solaris. Through spring 2017, believing

  that Wright had the capital to purchase the ROW and hold it, Moore and Borders engaged in a

  concerted effort to find and negotiate with developers for the ROW. Moore testified that his efforts

  were continuously stymied by developers’ concerns that Black Duck did not yet own the ROW.

  In one discussion, Moore expressed concern over Wright overplaying his hand and exaggerating

  his financial position, worried that they were negotiating from a “false position of strength.”

         After Wright funded various additional earnest money payments to extend the closing date,

  Black Duck finally closed on the ROW on August 14, 2017. To fund the $5 million purchase price,

  Wright made a personal loan of $1.25 million to Black Duck to pay a nonrefundable partial

  payment to extend the contract. Wright also took a loan from Asilo Investments to KrisJenn for

  $4.1 million at a 17% interest rate. Wright put up his family ranch as collateral for this hard money

  loan. Wright then lent the $4.1 million to Black Duck from KrisJenn to complete the ROW

  purchase (the “Black Duck Loan”). The Black Duck Loan was executed and notarized much later

  on January 18, 2018, and Wright recorded the deed of trust in Nacogdoches County the next day.

         Wright was on both sides of the Black Duck Loan. The Black Duck Loan was secured by

  the ROW pursuant to a deed of trust recorded on January 19, 2018. Because KrisJenn could

  foreclose on the ROW if Black Duck defaulted on the loan, Wright was essentially able to put

  Black Duck on the hook for the 17% interest rate that KrisJenn was paying on KrisJenn’s loan
                                                   5




                                                                                                          18
20-05027-rbk
20-05027-rbk Doc#236
             Doc#269-2
             Doc#270 Filed
                      Filed
                        Filed
                            03/24/21
                            08/17/21
                              08/13/21Entered
                                      Entered
                                        Entered
                                              03/24/21
                                               08/17/21
                                                08/13/21
                                                       17:02:28
                                                        10:29:44
                                                         12:26:57Main
                                                                 Main
                                                                  Appendix
                                                                      Document
                                                                      Document
                                                                           B Pg Pg
                                                                                6Pg
                                                                                  of619
                                                                                     29
                                                                                      of
                                         of29
                                            46



  from Asilo Investments. Playing his cards this way, Wright could secure repayment on the hard

  money loan and protect his family ranch by foreclosing on the ROW.

         Much later, Moore became aware of the Black Duck Loan. Even though the Company

  Agreement required loan transactions to be authorized by the managers, Moore testified that he

  was never informed of this “secret loan” and never authorized it as a then-manager of Black Duck.

     E. The DMA Agreement & Harris SWD Agreement

         Following the closing of the purchase of the ROW, Wright allegedly pressured Moore to

  relinquish his 50% interest in Black Duck through SCMED and resign from his position as

  manager. In an email exchange spanning February 3–4, 2018, Moore and Wright agreed on the

  terms of Moore’s resignation (the “Email Agreement”). In exchange for withdrawing from the

  company, Moore (through his entity, DMA) would receive “[n]o less than 20% Carried Interest in

  the P-21 Express Pipeline . . . . [u]nder the exact same terms and conditions as the [Longbranch

  Assignment].” The Email Agreement also provided that DMA would receive “[n]o less than 50%

  carried interest and 50% entitlement on all terms and conditions and monies owed on the [Bigfoot

  Note] regarding the Harris SWD. Harris SWD is 100% FREE AND CLEAR OF ANY AND ALL

  DEBTS.” Wright agreed to Moore’s terms via email on February 4, 2018.

           On February 7, 2018, DMA and Black Duck executed a formal agreement incorporating

  the terms of the Email Agreement (the “DMA Agreement”). The DMA Agreement expressly states

  that DMA shall be paid 20% of the net profits from Black Duck “or its successors or assigns”

  received from the “operation, use, maintenance or sale (including partial sales or conveyances) of

  the pipe and related facilities commonly known as the P-21 or Express pipeline.” This language is

  identical to the language in the Longbranch Assignment, but no legal description of the ROW was



                                                  6




                                                                                                       19
20-05027-rbk
20-05027-rbk Doc#236
             Doc#269-2
             Doc#270 Filed
                      Filed
                        Filed
                            03/24/21
                            08/17/21
                              08/13/21Entered
                                      Entered
                                        Entered
                                              03/24/21
                                               08/17/21
                                                08/13/21
                                                       17:02:28
                                                        10:29:44
                                                         12:26:57Main
                                                                 Main
                                                                  Appendix
                                                                      Document
                                                                      Document
                                                                           B Pg Pg
                                                                                7Pg
                                                                                  of720
                                                                                     29
                                                                                      of
                                         of29
                                            46



  attached. The DMA Agreement was recorded in the four counties spanning the ROW months later

  on December 4, 2018.

           On the same day, Wright and Moore executed a second formal agreement (the “Harris

  SWD Agreement”). This document “address[es] the obligations regarding the Harris SWD” from

  “the binding ‘Email Agreement’ . . . dated Feb. 3, 2018.” The Harris SWD Agreement provides

  that “DMA Properties, Inc. is entitled to receive 50% of all Gross Monies” paid on the Bigfoot

  Note to “Black Duck Properties, LLC including its successors and assigns.” The agreement further

  states that Black Duck would continue to collect the note payments and mail DMA its portion

  “within three business days of the funds being available.”

     F. The TCRG Sale

         Shortly after the DMA Agreement was executed, Wright entered into an agreement with

  John Terrill to sell the ROW to Terrill’s entity, TCRG East Texas Pipeline 1, LLC (“TCRG”) for

  $2.5 million, with a 16% profits interest retained. On February 9, 2018, a few days after the

  business divorce with Moore, Wright caused Black Duck to execute a letter of intent with TCRG.

  A purchase agreement was later executed by Black Duck and TCRG on March 22, 2018 (the

  “TCRG Purchase Agreement”). Under the terms of the TCRG Purchase Agreement, Black Duck

  retained a 16% carried interest in the gross profit of the ROW. TCRG made a $500,000 down

  payment on the purchase price and the deed transferring the ROW to TCRG was executed on April

  3, 2018. TCRG had a wealthy investor backing it who intended to spend tens of millions of dollars

  to develop the ROW by constructing one or more pipelines.

         On or about April 4, 2018, Borders learned of the TCRG sale during a meeting with Wright

  and Terrill. During the meeting, Borders informed Terrill of his 20% net-profits interest. Terrill

  was not aware of the interest. Borders informed Moore of these developments. Believing that
                                                  7




                                                                                                       20
20-05027-rbk
20-05027-rbk Doc#236
             Doc#269-2
             Doc#270 Filed
                      Filed
                        Filed
                            03/24/21
                            08/17/21
                              08/13/21Entered
                                      Entered
                                        Entered
                                              03/24/21
                                               08/17/21
                                                08/13/21
                                                       17:02:28
                                                        10:29:44
                                                         12:26:57Main
                                                                 Main
                                                                  Appendix
                                                                      Document
                                                                      Document
                                                                           B Pg Pg
                                                                                8Pg
                                                                                  of821
                                                                                     29
                                                                                      of
                                         of29
                                            46



  Wright intentionally concealed their net-profits interests from Terrill, Moore and Borders

  confronted Wright and shared copies of the Longbranch Assignment and DMA Agreement with

  TCRG. Wright testified that he did not disclose the net-profits interests to TCRG because, as he

  understood it, DMA and Longbranch were only entitled to 20% of the net-profits received by Black

  Duck through its 16% carried interest in the ROW. In turn, Wright was entitled to the remaining

  60% of Black Duck’s 16% carried interest. DMA and Longbranch vehemently disagreed, arguing

  that the Longbranch Assignment and DMA Agreement entitled each to a 20% net-profits interest

  in the entire ROW because the net-profits interests run with the land and are binding on the

  successors and assigns to the ROW, including TCRG. Borders and Moore both admitted at trial

  that the 20% net-profits interest that each reserved would probably diminish the chances of

  obtaining a sale; they had reserved it to give themselves negotiating leverage. Like Wright, they

  too may have overplayed their hands and negotiated from a false position of strength.

         Wright asked Borders and Moore to stop interfering with the TCRG sale. On April 16,

  2018, Wright emailed Moore and Borders threatening to “kill” their 20% if they continued to

  communicate with Terrill about their net-profits interests. Ultimately, TCRG funded the final $2

  million of the purchase price. After the TCRG sale closed in April 2018, Black Duck was owned

  100% by KrisJenn and TCRG owned the ROW. Despite a seemingly successful sale with a

  valuable retained income interest, the deal ultimately collapsed like a house of cards.

         Because of Moore’s and Borders’s continued contact with TCRG regarding their

  net-profits interests, the entire sale fell apart. With threats of litigation, TCRG forced Wright to

  rescind the TCRG Purchase Agreement and repurchase the ROW. KrisJenn purchased the ROW

  back from TCRG in December 2019. To pay the $2.5 million repurchase price, KrisJenn obtained

  additional financing from an existing lender, the McLeod family (the “McLeod Option
                                                   8




                                                                                                         21
20-05027-rbk
20-05027-rbk Doc#236
             Doc#269-2
             Doc#270 Filed
                      Filed
                        Filed
                            03/24/21
                            08/17/21
                              08/13/21Entered
                                      Entered
                                        Entered
                                              03/24/21
                                               08/17/21
                                                08/13/21
                                                       17:02:28
                                                        10:29:44
                                                         12:26:57Main
                                                                 Main
                                                                  Appendix
                                                                      Document
                                                                      Document
                                                                           B Pg Pg
                                                                                9Pg
                                                                                  of922
                                                                                     29
                                                                                      of
                                         of29
                                            46



  Agreement”). The McLeod Option Agreement, effective December 19, 2019, pledged Wright’s

  family ranch, mineral interests, and the ROW as collateral. It also conveyed to the McLeods the

  option to purchase the ROW for $6 million.

     G. KrisJenn Foreclosed on the Bigfoot Note

         Black Duck was unable to pay its debt to KrisJenn under the Black Duck Loan, so KrisJenn

  “foreclosed” and became a successor-in-interest to Black Duck’s assets. On October 12, 2018,

  KrisJenn’s attorney, David Strolle, sent a letter to Bigfoot Energy as “formal notice” of an

  assignment and transfer of 100% of Black Duck’s interest in the Bigfoot Note to KrisJenn in lieu

  of the foreclosure. At that point, Black Duck had already remitted 50% of the Bigfoot Note

  payments to DMA pursuant to the Harris SWD Agreement for the March and June 2018 quarterly

  payments, a total of $31,844.30. DMA never received its portion of the September 2018 payment

  or any payment made thereafter.

         Moore protested that this was a “sham foreclosure” and KrisJenn was just looking to the

  Bigfoot Note in order to repay its own hard money loan from Asilo Investments. Moore asserted

  that the Bigfoot Note was not listed as collateral for the Black Duck Loan. The loan documents

  expressly stated that the “Note is secured by the following Deeds of Trust . . . [a] The Express Gas

  Pipeline and related facilities . . . .” Neither the Black Duck Loan nor the accompanying deed of

  trust referred to or mentioned the Bigfoot Note or the Harris SWD. Wright dissolved Black Duck

  in December 2018 and KrisJenn became its successor-in-interest. The Bigfoot Note was paid off

  on December 10, 2020 and the remaining payments are currently held in the registry of the court

  in Panola County, Texas.




                                                   9




                                                                                                         22
20-05027-rbk
 20-05027-rbk Doc#269-2
               Doc#236 Filed
               Doc#270  Filed08/17/21
                             03/24/21
                              08/13/21 Entered
                                        Entered08/17/21
                                               03/24/21
                                                08/13/2110:29:44
                                                        17:02:28
                                                         12:26:57 Main
                                                                   Appendix
                                                                       Document
                                                                            B Pg 10
                                                                                  Pgof23
                                                                                      10
                                                                                       29
                                         of 46
                                            29



                                       PROCEDURAL HISTORY

         Three separate lawsuits were filed in Texas state courts in 2019 to interpret the terms of

  the Longbranch Assignment and DMA Agreement (the “Assignment Agreements”). Before these

  lawsuits were resolved, Wright caused KrisJenn to file chapter 11 and initiated this adversary

  proceeding. KrisJenn’s Second Amended Complaint includes only two counts, one for declaratory

  judgment and a claim against DMA and Longbranch asserting tortious interference with the TCRG

  Purchase Agreement. KrisJenn seeks a declaration that: (1) the net-profits interests in the

  Assignment Agreements are personal covenants, and not real covenants that attach and run with

  the ROW, (2) KrisJenn is not a “successor or assign” of Black Duck, and (3) the Black Duck Loan

  was an authorized loan and not a capital contribution.

         DMA and Longbranch answered and filed their own counterclaims and cross actions. They

  seek a judicial declaration that the net-profits interests in the Assignment Agreements attach and

  run with the ROW and are enforceable against the subsequent owners, TCRG and KrisJenn.

  Together with Moore’s third-party claims, the counterclaims total over 30 counts seeking relief

  based on fraud, breach of contract, breach of fiduciary duty, tortious interference with contract,

  promissory estoppel, civil conspiracy, unjust enrichment, money had and received, conversion,

  and nondischargeability of debts against Wright, Black Duck, KrisJenn, and Terrill. All parties

  seek attorney’s fees and costs.

         DMA also asserts separate counterclaims related to the Bigfoot Note and Harris SWD

  Agreement. The Court granted partial summary judgment to DMA recognizing its ownership

  interest in 50% of the Bigfoot Note payments. Now, DMA seeks payment on its 50% portion of

  the funds currently held in the Panola County district court registry and exemplary damages against

  KrisJenn.
                                                  10




                                                                                                        23
20-05027-rbk
 20-05027-rbk Doc#269-2
               Doc#236 Filed
               Doc#270  Filed08/17/21
                             03/24/21
                              08/13/21 Entered
                                        Entered08/17/21
                                               03/24/21
                                                08/13/2110:29:44
                                                        17:02:28
                                                         12:26:57 Main
                                                                   Appendix
                                                                       Document
                                                                            B Pg 11
                                                                                  Pgof24
                                                                                      11
                                                                                       29
                                         of 46
                                            29



         The Court held a six-day evidentiary trial on these issues. All parties consented to entry of

  a final order or judgment.

                                       JURISDICTION AND VENUE

         The Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C. § 1334.

  This matter is a core proceeding under 28 U.S.C. § 157(b)(2)(k). The Court also has jurisdiction

  over these proceedings pursuant to 28 U.S.C. § 157(c). Venue is proper pursuant to 28 U.S.C. §§

  1408 and 1409.

                                              DISCUSSION

         The Court has broad discretion to decide declaratory judgment actions. Declaratory claims

  are governed by 28 U.S.C. § 2201. The Declaratory Judgment Act provides that, in “a case of

  actual controversy within its jurisdiction . . . any court of the United States . . . may declare the

  rights and other legal relations of any interested party seeking such declaration, whether or not

  further relief is or could be sought.” Frye v. Anadarko Petroleum Corp., 953 F.3d 285, 293–94

  (5th Cir. 2019) (quoting MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118, 126 (2007)); see

  also 28 U.S.C. § 2201(a). The primary issue in this case is whether the net-profits interests in the

  Assignment Agreements constitute real covenants running with the land under Texas law.

  Resolution of this key issue goes a long way to resolving the parties’ remaining claims and

  counterclaims.

         A. Real Covenant Running with the Land

         In Texas, a covenant runs with the land and is enforceable if: (1) the obligation touches and

  concerns the land; (2) the obligation relates to a thing in existence or specifically binds the parties

  and their assigns; (3) the obligation is intended by the original parties to run with the land; (4) the

  successor to the burden has notice of the obligation; and (5) “[t]here must also be privity of estate
                                                    11




                                                                                                            24
20-05027-rbk
 20-05027-rbk Doc#269-2
               Doc#236 Filed
               Doc#270  Filed08/17/21
                             03/24/21
                              08/13/21 Entered
                                        Entered08/17/21
                                               03/24/21
                                                08/13/2110:29:44
                                                        17:02:28
                                                         12:26:57 Main
                                                                   Appendix
                                                                       Document
                                                                            B Pg 12
                                                                                  Pgof25
                                                                                      12
                                                                                       29
                                         of 46
                                            29



  between the parties when the covenant was made.” In re Energytec, Inc., 739 F.3d 215, 221 (5th

  Cir. 2013) (quoting Ehler v. B.T. Suppenas Ltd., 74 S.W.3d 515, 521 (Tex. App.—Amarillo 2002,

  pet. denied)); see also Fort Worth 4th St. Partners, L.P. v. Chesapeake Energy Corp., 882 F.3d

  574, 577 (5th Cir. 2018); Inwood N. Homeowners’ Ass’n, Inc. v. Harris, 736 S.W.2d 632, 635

  (Tex. 1987). 1 A covenant that “runs with the land” binds parties and their successors and assigns.
                 0F




  See Inwood, 736 S.W.2d at 635. The party that seeks to enforce a restrictive covenant bears the

  burden of proof “to establish that the covenant was imposed.” Davis v. Skipper, 83 S.W.2d 318,

  321–22 (Tex. 1935).

           There is no genuine dispute that the Assignment Agreements “relate to a thing in existence”

  and that that the agreements contain express language that purported to bind the parties and their

  assigns. The parties primarily focus their arguments on the intent element, the touch and concern

  element, and privity. Limited time was spent on whether the successor to the burden had notice.

  The Court finds that multiple elements are lacking, and the net-profits interests in the Assignment

  Agreements are personal covenants that do not attach and run with the land. The Court analyzes

  each element in turn.

                      a. Intent that the Obligation Run with the Land

           “When a contract’s meaning is disputed, [the Court’s] primary objective is to ascertain and

  give effect to the parties’ intent as expressed in the instrument.” URI, Inc. v. Kleberg Cty., 543

  S.W.3d 755, 763 (Tex. 2018). Courts determine intent by looking first to the “text of the instrument


  1
    The concept of real covenants that bind remote successors in interest (i.e., runs with the land) is often associated
  with a famous English case. In Spencer’s Case, the English court established an early test for real covenants: (1) the
  covenant must “touch and concern the thing demised;” (2) must relate to something in existence, alternatively, it must
  expressly bind the assigns of the parties; and (3) the covenanting parties must have a common interest in the burdened
  land (i.e., privity of estate). Michael P. Pearson, Covenants Running with the Land, 48 ST. MARY’S L.J. 727, 734
  (2017) (citing Spencer’s Case (1583), 77 Eng. Rep. 72, 72, 74).

                                                           12




                                                                                                                           25
20-05027-rbk
 20-05027-rbk Doc#269-2
               Doc#236 Filed
               Doc#270  Filed08/17/21
                             03/24/21
                              08/13/21 Entered
                                        Entered08/17/21
                                               03/24/21
                                                08/13/2110:29:44
                                                        17:02:28
                                                         12:26:57 Main
                                                                   Appendix
                                                                       Document
                                                                            B Pg 13
                                                                                  Pgof26
                                                                                      13
                                                                                       29
                                         of 46
                                            29



  itself to determine if there is language expressly stating that the covenant binds successors.” Fort

  Worth 4th St. Partners, 882 F.3d at 578. A contract will not be ambiguous “merely because the

  parties disagree about its meaning.” URI, Inc., 543 S.W.3d at 763. Instead, ambiguity exists when

  contract language is “susceptible to more than one reasonable interpretation.” Id. at 765. A term is

  unambiguous if it “is so worded that it can be given a definite or certain legal meaning.” Id.

          The parties had different understandings of the Assignment Agreements. They disagree

  whether the net-profits interests flow from revenue generated from the ROW itself, or from Black

  Duck’s revenue received from the operation, use, or sale of the ROW. This is highlighted by the

  parties’ dispute over the meaning of “its successors and assigns.” The Assignment Agreements

  each clearly state that Black Duck’s “obligation to pay the Net Profits Share shall attach and run

  with the [ROW] and [Black Duck] binds its successors and assigns to the payment of the Net

  Profits Share.” (emphasis added).

          KrisJenn argues that “its successors and assigns” was clearly meant to refer to the

  successors and assigns of Black Duck, not the ROW. DMA and Longbranch assert that “its” means

  the successors and assigns of the ROW, and that is the only reasonable interpretation of this

  language because phrases like “run with the land” and “binding upon . . . successors and assigns”

  are the classic words used to create a covenant that runs with the land. See MPH Prod. Co. v.

  Smith, 06-11-00085-CV, 2012 WL 1813467, at *5 (Tex. App.—Texarkana 2012, no pet.) (mem.

  op.).

          Because the agreements include express language that the obligation shall attach and run

  with the ROW, “[g]enerally speaking, such an acknowledgement, without more, would establish

  the requisite intent.” In re Chesapeake Energy Corp., 622 B.R. 274, 282 (Bankr. S.D. Tex. 2020).

  But the analysis does not end there. In Texas, a covenant running with the land is not created
                                                  13




                                                                                                         26
20-05027-rbk
 20-05027-rbk Doc#269-2
               Doc#236 Filed
               Doc#270  Filed08/17/21
                             03/24/21
                              08/13/21 Entered
                                        Entered08/17/21
                                               03/24/21
                                                08/13/2110:29:44
                                                        17:02:28
                                                         12:26:57 Main
                                                                   Appendix
                                                                       Document
                                                                            B Pg 14
                                                                                  Pgof27
                                                                                      14
                                                                                       29
                                         of 46
                                            29



  simply because contractual language purports to create one. MJR Oil & Gas 2001 LLC v.

  AriesOne, LP, 558 S.W.3d 692, 701 (Tex. App.—Texarkana May 18, 2018, no pet.); Musgrave

  v. Brookhaven Lake Prop. Owners Ass’n, 990 S.W.2d 386, 395 (Tex. App.—Texarkana 1999,

  pet. denied). Even if language purporting to run with the land is unambiguous, courts will consider

  a contract in its entirety to determine whether an obligation runs with the land. In re Chesapeake,

  622 B.R. at 282 (citing Texas cases analyzing contracts in their entirety to determine the intent of

  the parties despite unambiguous language).

         The words “its successors and assigns” are unambiguous and not subject to more than one

  reasonable construction. The Assignment Agreements use “successors and assigns” a total of three

  times. First, “Net Profits shall mean gross revenues actually received by [Black Duck], or its

  successors or assigns directly from the operation, use, maintenance or sale (including partial sales

  or conveyances) of the [ROW].” The second occurrence, the subject of the parties’ dispute, states

  that “[Black Duck’s] obligation to pay the Net Profits Share shall attach and run with the [ROW]

  and [Black Duck] binds its successors and assigns.” Third, “The terms and provisions hereof shall

  inure to the benefit of and be binding upon the parties hereto and their respective legal

  representatives, successors and assigns.” In each instance, the phrase is used to refer to the

  successors or assigns of the parties.

         Analyzing the Assignment Agreements in their entirety, the Court finds that the phrase “its

  successors and assigns” qualifies Black Duck. It is difficult, however, to reconcile this

  interpretation with the express language that the obligation “shall attach and run” with the ROW.

  This “classic” language is the only evidence to indicate that the parties intended to create anything

  more than a personal covenant. The use of classic language that the net-profits obligation “shall

  attach and run” with the ROW is not enough to establish a covenant running with the land under
                                                   14




                                                                                                          27
20-05027-rbk
 20-05027-rbk Doc#269-2
               Doc#236 Filed
               Doc#270  Filed08/17/21
                             03/24/21
                              08/13/21 Entered
                                        Entered08/17/21
                                               03/24/21
                                                08/13/2110:29:44
                                                        17:02:28
                                                         12:26:57 Main
                                                                   Appendix
                                                                       Document
                                                                            B Pg 15
                                                                                  Pgof28
                                                                                      15
                                                                                       29
                                         of 46
                                            29



  Texas law, and is merely an “attempt to portray the [Assignment Agreements] as a horse of a

  different color.” Id. The Court finds that the requisite intent is lacking.

                 b. Touch and Concern

         A covenant touches and concerns land when the underlying obligations affect the “nature,

  quality or value of the thing demised, independently of collateral circumstances, or if it affect[s]

  the mode of enjoying it.” In re El Paso Refinery, LP, 302 F.3d 343, 356 (5th Cir. 2002) (quoting

  Westland Oil Dev. Corp. v. Gulf Oil Corp., 637 S.W.2d 903, 911 (Tex. 1982)). Some courts also

  apply a “burden on the promisor’s land” test, which states that an obligation touches or concerns

  land if “the promisor’s legal relations in respect to the land in question are lessened—his legal

  interest as owner rendered less valuable by the promise.” Westland Oil, 637 S.W.2d at 911. To

  prove the touch and concern element, DMA and Longbranch must show that the obligation to pay

  the net-profits burdens the owner of the ROW’s real property interests.

         There is no dispute that the ROW itself is an interest in real property. The parties dispute

  whether a net-profits interest is an interest in real property, or a mere personal covenant that cannot

  attach and run with the land. DMA and Longbranch correctly point out that, in the context of oil

  and gas leases, Texas courts sometimes recognize net-profits interests as interests in real property.

  See In re Hous. Bluebonnet, L.L.C., No. 16-34850, 2020 WL 930111, at *11 (Bankr. S.D. Tex.

  Feb. 21, 2020) (“A net profits interest in oil and gas properties is a real property interest.”).

  KrisJenn counters that the net-profits interests here are “inherently and obviously” personal

  covenants that do not touch and concern the land.

         The Court finds that an interest in the net-profits of Black Duck is an interest in personal

  property. DMA and Longbranch conflate an interest in the net-profits of Black Duck with a

  net-profits interests in an oil and gas lease. As previously discussed, the terms of the Assignment
                                                    15




                                                                                                            28
20-05027-rbk
 20-05027-rbk Doc#269-2
               Doc#236 Filed
               Doc#270  Filed08/17/21
                             03/24/21
                              08/13/21 Entered
                                        Entered08/17/21
                                               03/24/21
                                                08/13/2110:29:44
                                                        17:02:28
                                                         12:26:57 Main
                                                                   Appendix
                                                                       Document
                                                                            B Pg 16
                                                                                  Pgof29
                                                                                      16
                                                                                       29
                                         of 46
                                            29



  Agreements create net-profits interests in the cash flow or sales proceeds received by Black Duck

  from the ROW. Generally, promissory notes, net-profit agreements, and cash are personal

  property, not real property. San Antonio Area Found. v. Lang, 35 S.W.3d 636, 640 (Tex. 2000).

         The Texas Supreme Court in San Antonio Area Foundation v. Lang considered whether

  net-profit agreements associated with the development of a tract of land, along with promissory

  notes and cash, were included in a devise of real property. Id. at 638. The court defined personal

  property as “everything that is subject to ownership not falling under the definition of real estate,”

  and determined that the disputed property was personal property. Id. at 640. Here, the Assignment

  Agreements do not convey an interest in the ROW itself. The Court finds that the net-profits

  interests are personal covenants.

         Next, DMA and Longbranch point to the Fifth Circuit’s analysis of the touch and concern

  element in In re Energytec, Inc., 739 F.3d 215 (5th Cir. 2013). Energytec involved the sale of a

  gas pipeline that included an obligation to pay a transportation fee that “ran with the land.”

  Energytec’s predecessor, Mescalaro, sold a gas pipeline pursuant to a letter agreement, assignment,

  and bill of sale. Pursuant to the letter agreement, the buyer promised to pay Newco Energy

  (Mescalaro’s affiliate) a transportation fee based on the volume of gas transported through the

  pipeline. To secure payment of the fee, Newco was granted a security interest and lien on the entire

  pipeline. The buyer was also required to obtain Newco’s consent before assigning its interest in

  the pipeline. Energytec purchased the pipeline from the original buyer and later filed bankruptcy.

         In bankruptcy court, Energytec moved to sell the pipeline free and clear of liens. Newco

  objected, arguing that the transportation fee and right to consent to assignment ran with the land.

  The Fifth Circuit held that the transportation fee touched and concerned the land because the fee



                                                   16




                                                                                                           29
20-05027-rbk
 20-05027-rbk Doc#269-2
               Doc#236 Filed
               Doc#270  Filed08/17/21
                             03/24/21
                              08/13/21 Entered
                                        Entered08/17/21
                                               03/24/21
                                                08/13/2110:29:44
                                                        17:02:28
                                                         12:26:57 Main
                                                                   Appendix
                                                                       Document
                                                                            B Pg 17
                                                                                  Pgof30
                                                                                      17
                                                                                       29
                                         of 46
                                            29



  was a clear restriction on the owner’s use and enjoyment of the pipeline. Every time the owner

  wanted to transport gas through the pipeline, it was required to pay a transportation fee to Newco.

           Recent bankruptcy cases have analyzed whether covenants in midstream gathering

  agreements in oil and gas transactions meet the touch and concern element under Texas law. The

  analyses of the touch and concern element in these cases are persuasive. The cases focus on the

  relationship between the covenant and the promisor’s mineral interest. In re Sabine Oil & Gas

  Corp., 567 B.R. 869, 877 (S.D.N.Y. 2017), aff’d, 734 F. App’x 64 (2d Cir. 2018) (distinguishing

  Energytec and holding that a gathering fee covenant based on “produced gas” did not touch and

  concern the land under Texas law because the fee did not reduce the landowner’s ability to “make

  use of or alienate its real property interests”); In re Chesapeake Energy Corp., 622 B.R. 274

  (Bankr. S.D. Tex. 2020).

           The Bankruptcy Court for the Southern District of Texas recently considered whether a

  natural gas purchase agreement between the debtor and a pipeline company could be rejected under

  bankruptcy law. In re Chesapeake, 622 B.R. 274 (Bankr. S.D. Tex. 2020). The court held that the

  agreement did not contain covenants running with the land under Texas law and could be rejected

  in bankruptcy. The gas purchase agreement required the debtor to sell all gas it produced from its

  leases to ETC Texas Pipeline Ltd. 2 The court concluded that this “dedication covenant” did not
                                            1F




  satisfy the touch and concern element because “produced gas” is personal property. ETC had “no

  right of access to or control over [the debtor’s] use of its real property interests. [The debtor’s]

  ability to use and enjoy its property rights is unaffected. Only after gas is produced and becomes

  personal property does an obligation regarding the disposition of that gas arise.” Id. at 283. The


  2
   Id. at 278. The covenant reads, “Seller dedicates for sale and delivery hereunder of all of the Gas owned or
  controlled by Seller . . . that is produced from the oil and gas leases described in Exhibit ‘C.’” Id.
                                                           17




                                                                                                                  30
20-05027-rbk
 20-05027-rbk Doc#269-2
               Doc#236 Filed
               Doc#270  Filed08/17/21
                             03/24/21
                              08/13/21 Entered
                                        Entered08/17/21
                                               03/24/21
                                                08/13/2110:29:44
                                                        17:02:28
                                                         12:26:57 Main
                                                                   Appendix
                                                                       Document
                                                                            B Pg 18
                                                                                  Pgof31
                                                                                      18
                                                                                       29
                                         of 46
                                            29



  debtor “did not assign a specific interest in the oil and gas leases themselves,” but only assigned

  an interest in the “produced gas” severed from the mineral estate. Id. Without more, the covenant

  did not touch and concern the land.

          The test and analysis for the touch and concern element are the same in both Energytec and

  Chesapeake Energy, but each court reaches a different conclusion on the facts. In Energytec, the

  transportation fee affected the use of real property, i.e., the traveling of natural gas along the

  pipeline before it was severed from the mineral estate. In contrast, the dedication covenant in

  Chesapeake Energy to sell all “produced gas” only impacted Chesapeake after the gas was severed

  from the mineral estate and became personal property. Chesapeake’s ability to use and enjoy the

  land was not impacted.

          The Court finds that the net-profits interests here are analogous to the dedication covenant

  from Chesapeake Energy. Like “produced gas,” Black Duck’s net profits are personal property.

  Black Duck’s profits from the ROW are an interest in the cash flow received by Black Duck, which

  “is not so closely linked to the land itself that it constitutes an interest in the land.” Wayne Harwell

  Props. v. Pan Am. Logistics Ctr., Inc., 945 S.W.2d 216, 218 (Tex. App.—San Antonio 1997, writ

  denied). The net-profits interests in Black Duck do not reduce the ROW owner’s ability to use,

  enjoy, or alienate its real property interests. The Court finds that the net-profits interests do not

  touch and concern the ROW.

                  c. Privity of Estate

          For a covenant to run with the land in Texas, “[t]here must also be privity of estate between

  the parties when the covenant was made.” In re Energytec, Inc., 739 F.3d 215, 221 (5th Cir. 2013)

  (quoting Ehler v. B.T. Suppenas Ltd., 74 S.W.3d 515, 521 (Tex. App.—Amarillo 2002, pet.

  denied)). There are two traditional components to the privity requirement, vertical privity and
                                                    18




                                                                                                             31
20-05027-rbk
 20-05027-rbk Doc#269-2
               Doc#236 Filed
               Doc#270  Filed08/17/21
                             03/24/21
                              08/13/21 Entered
                                        Entered08/17/21
                                               03/24/21
                                                08/13/2110:29:44
                                                        17:02:28
                                                         12:26:57 Main
                                                                   Appendix
                                                                       Document
                                                                            B Pg 19
                                                                                  Pgof32
                                                                                      19
                                                                                       29
                                         of 46
                                            29



  horizontal privity. Vertical privity requires a successor-in-interest relationship as to each owner of

  the burdened property. Id. at 222; see also In re Chesapeake, 622 B.R. at 283 (“An easy example

  of vertical privity is the transfer of a person’s fee estate to another.”). Here, Black Duck purchased

  the ROW and sold it to TCRG, which then sold it to KrisJenn. The Court finds that vertical privity

  exists between the successive owners of the ROW.

         It is unclear whether horizontal privity is still required. Recent cases, including Energytec

  and Chesapeake Energy, have criticized the doctrine while still analyzing the element. Until the

  Texas Supreme Court weighs in, an analysis of this element is prudent. To establish horizontal

  privity, the covenant “must be contained in a grant of land or in a grant of some property interest

  in the land.” Wasson Interests, Ltd. v. Adams, 405 S.W.3d 971, 973 (Tex. App.—Tyler 2013, no

  pet.) (citing Wayne Harwell, 945 S.W.2d at 218)). “Since privity of estate is a precondition for a

  covenant running with the land at law, whether the parties conveyed an interest in the land by their

  agreement will be dispositive . . . .” Wayne Harwell, 945 S.W.2d at 218.

         Though horizontal privity is potentially inapplicable, the Court finds that it is missing here.

  The Assignment Agreements granted “no simultaneous interest” in real property between the

  original parties as grantor or grantee. In re Chesapeake, 622 B.R. at 284. Horizontal privity existed

  in Energytec because the transportation fee was granted to Newco in the same transaction as the

  sale of the pipeline by bill of sale. There is no corollary conveyance of real property in the

  Assignment Agreements.

                 d. Notice of Successor to the Burden

         A subsequent purchaser is bound only by those restrictive covenants attaching to property

  of which it has actual or constructive notice, and a purchaser for value without notice takes land

  free from restriction. Jennings v. Bindseil, 258 S.W.3d 190, 197–98 (Tex. App.—Austin 2008,
                                                   19




                                                                                                           32
20-05027-rbk
 20-05027-rbk Doc#269-2
               Doc#236 Filed
               Doc#270  Filed08/17/21
                             03/24/21
                              08/13/21 Entered
                                        Entered08/17/21
                                               03/24/21
                                                08/13/2110:29:44
                                                        17:02:28
                                                         12:26:57 Main
                                                                   Appendix
                                                                       Document
                                                                            B Pg 20
                                                                                  Pgof33
                                                                                      20
                                                                                       29
                                         of 46
                                            29



  no pet.) (citing Davis v. Huey, 620 S.W.2d 561, 565–66 (Tex. 1981)). “[I]t is essential that the

  party seeking to enforce the restrictions on the use of land establish that the purchaser had notice

  of the limitations on his title.” Davis, 620 S.W.2d at 567. To establish notice, the agreement

  containing a covenant running with the land should be recorded in the county where the real

  property is located, with a legal description of the affected property. TEX. PROP. CODE ANN. §

  13.002 (“An instrument that is properly recorded in the proper county is . . . notice to all persons

  of the existence of the instrument.”).

         There is no question that KrisJenn, the current owner of the ROW, had actual notice of the

  net-profits interests. An issue arose at trial, however, over whether the recorded Assignment

  Agreements contained a sufficient legal description of the ROW. The sufficiency of land

  descriptions typically arises in the context of whether a contract to sell land satisfies the statute of

  frauds. See AIC Mgmt. v. Crews, 246 S.W.3d 640, 645 (Tex. 2008). Even though the Assignment

  Agreements are not contracts to convey real property, a brief discussion of this issue is helpful.

         A conveyance of real property must contain a sufficient description of the property to be

  conveyed. Id. at 644–45. A land description is sufficient if “the writing furnishes within itself, or

  by reference to some other existing writing, the means or data by which the particular land . . .

  may be identified with reasonable certainty.” Id. at 645 (citing Broaddus v. Grout, 258 S.W.2d

  308, 309 (Tex. 1953)); see also Morrow v. Shotwell, 477 S.W.2d 538, 539 (Tex. 1972). If the

  description of the land is insufficient, the requirements of the statute of frauds have not been met

  and the contract is void. Reiland v. Patrick Thomas Props., Inc., 213 S.W.3d 431, 437 (Tex.

  App.—Houston [1st Dist.] 2006, pet. denied) (citing Pick v. Bartel, 659 S.W.2d 636, 637 (Tex.

  1983)). Extrinsic evidence may be used “not for the purpose of supplying the location or



                                                    20




                                                                                                             33
20-05027-rbk
 20-05027-rbk Doc#269-2
               Doc#236 Filed
               Doc#270  Filed08/17/21
                             03/24/21
                              08/13/21 Entered
                                        Entered08/17/21
                                               03/24/21
                                                08/13/2110:29:44
                                                        17:02:28
                                                         12:26:57 Main
                                                                   Appendix
                                                                       Document
                                                                            B Pg 21
                                                                                  Pgof34
                                                                                      21
                                                                                       29
                                         of 46
                                            29



  description of land, but only for the purpose of identifying it with reasonable certainty from the

  data in the memorandum.” Id. at 438 (quoting Morrow, 477 S.W.2d at 541) (emphasis in original).

         Only the Longbranch Purchase Agreement includes a detailed legal description of the

  ROW. The Assignment Agreements do not include the same detailed legal description. Instead,

  they describe the property as “the pipe and related facilities commonly known as the P-21 or

  Express pipeline.” The Longbranch Assignment refers generally to the Longbranch Purchase

  Agreement in the recitals. The DMA Agreement, however, does not reference the Longbranch

  Purchase Agreement. The Assignment Agreements would not satisfy the requirement of a

  sufficient legal description.

         The Court finds that the Assignment Agreements do not contain valid enforceable

  covenants running with the land, and the obligation to pay net-profits interests are personal

  covenants of Black Duck and its successor or assigns. At its core, this adversary is an action for

  declaratory judgment. The Court’s interpretation of the Assignment Agreements goes a long way

  to resolving the remaining claims and counterclaims in this case.

         B. Additional Claims Related to the ROW

         DMA, Longbranch, and Moore assert a litany of additional third-party claims and

  counterclaims in tort relating to the transactions surrounding the ROW. First, DMA, Moore, and

  Longbranch assert claims for breach of contract and money had and received related to the

  Assignment Agreements. They claim that Wright, KrisJenn, and Black Duck breached the

  Assignment Agreements in multiple respects, including the failure to pay or recognize the 20%

  net-profits interests. Because the Assignment Agreements are personal covenants of Black Duck

  that do not contain real covenants running with the land, the Court will deny DMA’s, Moore’s,

  and Longbranch’s claims for breach of contract and money had and received.
                                                 21




                                                                                                       34
20-05027-rbk
 20-05027-rbk Doc#269-2
               Doc#236 Filed
               Doc#270  Filed08/17/21
                             03/24/21
                              08/13/21 Entered
                                        Entered08/17/21
                                               03/24/21
                                                08/13/2110:29:44
                                                        17:02:28
                                                         12:26:57 Main
                                                                   Appendix
                                                                       Document
                                                                            B Pg 22
                                                                                  Pgof35
                                                                                      22
                                                                                       29
                                         of 46
                                            29



         Moore also asserts a counterclaim for nondischargeability of debts against KrisJenn under

  11. U.S.C. § 523(a). This counterclaim is not well founded because § 523 specifically applies to

  “individual debtor[s].” 11 U.S.C. § 523(a). The only debtors in these bankruptcy cases are the

  KrisJenn entities. This counterclaim will be denied.

         Next, the Court finds that there is insufficient evidence in the record to prove DMA’s,

  Longbranch’s, and Moore’s remaining third-party claims and counterclaims related to the ROW,

  including knowing participation in breach of fiduciary duty, tortious interference with contract,

  fraud, fraud in the alternative, civil conspiracy, unjust enrichment, conversion, and promissory

  estoppel. Evidence in the record and the testimony of the parties show that Wright, Moore, and

  Borders were engaged in a vigorous effort to make the ROW a success. They often misunderstood

  each other and engaged in puffery and other common tools of negotiation in business deals.

  Forceful negotiation, puffery, and exaggeration, however, do not amount to a tort. These claims

  will be denied. The Court next addresses KrisJenn’s claim for tortious interference with contract

  and DMA’s and Moore’s claims for breach of fiduciary duty.

                 a. KrisJenn’s Claim for Tortious Interference with Contract

         KrisJenn asserts a claim against DMA and Longbranch for tortious interference with the

  TCRG Purchase Agreement. To prevail on a claim for tortious interference with contract, KrisJenn

  must show (1) the existence of a contract subject to interference; (2) willful and intentional

  interference (3) interference that proximately caused damage and (4) actual damage or loss. Powell

  Indus., Inc. v. Allen, 985 S.W.2d 455, 456 (Tex. 1998) (per curiam). KrisJenn asserts that the

  TCRG Purchase Agreement was a valid and enforceable contract, and that DMA and Longbranch

  committed acts of interference that were willful and intentional through their communications with

  John Terrill and TCRG.
                                                 22




                                                                                                       35
20-05027-rbk
 20-05027-rbk Doc#269-2
               Doc#236 Filed
               Doc#270  Filed08/17/21
                             03/24/21
                              08/13/21 Entered
                                        Entered08/17/21
                                               03/24/21
                                                08/13/2110:29:44
                                                        17:02:28
                                                         12:26:57 Main
                                                                   Appendix
                                                                       Document
                                                                            B Pg 23
                                                                                  Pgof36
                                                                                      23
                                                                                       29
                                         of 46
                                            29



          DMA and Longbranch assert the affirmative defense of justification. DMA and

  Longbranch argue that they provided copies of the Assignment Agreements and contacted TCRG

  based on their good faith belief that they had a claim to a colorable legal right to 20% of all net

  profits of the ROW. The Court agrees, and KrisJenn’s claim of tortious interference with contract

  will be denied.

          Although KrisJenn did not assert a claim for breach of fiduciary duty, KrisJenn argued at

  trial that Moore and Borders engaged in an undisclosed partnership by which Moore stymied any

  attempt to sell the ROW to prospective purchasers unless they entered into additional service

  contracts with Moore and Borders. This alleged partnership, according to KrisJenn, would ensure

  that Moore and Borders could continue to profit from the ROW after a sale was complete, all while

  excluding Wright from future profits. KrisJenn argues that Moore, as a co-participant in Black

  Duck, owed a fiduciary duty to Wright that required Moore to disclose his partnership with

  Borders. Because these arguments relate only to a claim for breach of fiduciary duty and KrisJenn

  did not assert such a claim, the Court will not address these arguments.

                    b. DMA’s and Moore’s Claims for Breach of Fiduciary Duty

          To prevail on a claim for breach of fiduciary duty, the claimant must establish that “(1) a

  fiduciary relationship [existed] between the plaintiff and defendant; (2) the defendant [breached]

  his fiduciary duty to the plaintiff; and (3) the defendant’s breach [resulted] in injury to the plaintiff

  or benefit to the defendant.” D’Onofrio v. Vacations Publ’ns, Inc., 888 F.3d 197, 215–16 (5th

  Cir. 2018) (quoting Hunn v. Dan Wilson Homes, Inc., 789 F.3d 573, 581 (5th Cir. 2015)). A third

  party who knowingly participates in the breach of a fiduciary duty “becomes a joint tortfeasor with

  the fiduciary and is liable as such.” Id. (quoting Hunn, 789 F.3d at 581).



                                                     23




                                                                                                              36
20-05027-rbk
 20-05027-rbk Doc#269-2
               Doc#236 Filed
               Doc#270  Filed08/17/21
                             03/24/21
                              08/13/21 Entered
                                        Entered08/17/21
                                               03/24/21
                                                08/13/2110:29:44
                                                        17:02:28
                                                         12:26:57 Main
                                                                   Appendix
                                                                       Document
                                                                            B Pg 24
                                                                                  Pgof37
                                                                                      24
                                                                                       29
                                         of 46
                                            29



         Moore and DMA each assert a claim for breach of fiduciary duty against Wright for

  numerous acts of self-dealing when Moore (through SCMED) and Wright (through KrisJenn) were

  equal members of Black Duck. First, DMA argues that Wright breached fiduciary duties owed to

  DMA as custodian and agent for payment by failing to convey to DMA its 20% of the net-profits

  resulting from the sale to TCRG. Because the Assignment Agreements do not create real covenants

  running with the land, DMA’s claim for breach of fiduciary duty against Wright and Black Duck

  will be denied.

         Next, Moore argues that Wright, in his capacity as manager of Black Duck, owed fiduciary

  duties to SCMED and Moore prior to Moore’s resignation from Black Duck. Moore argues that

  Wright breached those fiduciary duties by scheming to steal Moore’s interest in the ROW through

  numerous acts of self-dealing. The acts of self-dealing included: Wright’s failure to disclose his

  plan to sell the ROW to TCRG, Wright’s false promises to Moore to convince Moore to resign

  from Black Duck, and using KrisJenn to carry out a sham foreclosure on the Black Duck Loan.

  Primarily, Moore argues that the Black Duck Loan, extended by KrisJenn to Black Duck to fund

  the purchase of the ROW, was an unauthorized loan under the Company Agreement because it

  was executed without Moore’s consent. According to Moore, Wright’s conduct was for his own

  benefit and in violation of his fiduciary duties to Moore and SCMED.

         The Texas Business Organizations Code does not define or specify whether manager or

  member fiduciary duties exist in the context of limited liability companies. See TEX. BUS. ORGS.

  CODE ANN. §§ 1.001–402.015. Moore asserts that Wright, as a manager of Black Duck, owed

  fiduciary duties to Moore and SCMED, including duties of care, loyalty, disclosure, and a duty to

  refrain from self-dealing. Texas courts recognize formal and informal fiduciary relationships. Crim

  Truck & Tractor Co. v. Navistar Int’l Transp. Corp., 823 S.W.2d 591, 594 (Tex. 1992). In the
                                                  24




                                                                                                        37
20-05027-rbk
 20-05027-rbk Doc#269-2
               Doc#236 Filed
               Doc#270  Filed08/17/21
                             03/24/21
                              08/13/21 Entered
                                        Entered08/17/21
                                               03/24/21
                                                08/13/2110:29:44
                                                        17:02:28
                                                         12:26:57 Main
                                                                   Appendix
                                                                       Document
                                                                            B Pg 25
                                                                                  Pgof38
                                                                                      25
                                                                                       29
                                         of 46
                                            29



  absence of a formal fiduciary duty, members and managers of an entity may owe informal fiduciary

  duties to one another. See Bazan v. Muñoz, 444 S.W.3d 110, 118 (Tex. App.—San Antonio 2014,

  no pet.). For example, Texas courts have held that “the nature of the relationships between

  shareholders in a limited liability company sometimes gives rise to an informal fiduciary

  relationship between them.” Id. Wright does not dispute that he owed fiduciary duties to SCMED

  and Moore as co-participants in Black Duck, and the Court finds that at least an informal fiduciary

  relationship existed between Wright, SCMED, and Moore based on their past dealings and the

  personal relationship of trust and confidence between Wright and Moore.

         Next, whether Wright breached his fiduciary duty depends on whether the Black Duck

  Loan was authorized under the terms of the Company Agreement. The Company Agreement

  explains the requirements for loan authorization. Section 4.05 of the Company Agreement states,

                If the Company does not have sufficient cash to pay its obligations,

                any Member(s) that may agree to do so with the Managers’ consent

                may advance all or part of the needed funds to or on behalf of the

                Company. An advance described in this Section 4.05 constitutes a

                loan from the Member to the Company . . . and is not a Capital

                Contribution.”

  Pls.’ Ex. 5 (emphasis added). Additionally, Section 6.10 requires transactions between the

  Company and an “Interested Person,” including KrisJenn, to be authorized “in good faith by the

  affirmative vote of the disinterested Management, even though the Persons constituting the

  disinterested Management is less than a quorum.” Id. “The contract or transaction must be

  specifically approved in good faith by the Management.” Id. As a member of Black Duck, KrisJenn



                                                  25




                                                                                                        38
20-05027-rbk
 20-05027-rbk Doc#269-2
               Doc#236 Filed
               Doc#270  Filed08/17/21
                             03/24/21
                              08/13/21 Entered
                                        Entered08/17/21
                                               03/24/21
                                                08/13/2110:29:44
                                                        17:02:28
                                                         12:26:57 Main
                                                                   Appendix
                                                                       Document
                                                                            B Pg 26
                                                                                  Pgof39
                                                                                      26
                                                                                       29
                                         of 46
                                            29



  had authority under the Company Agreement to make a loan to Black Duck, but only with Moore’s

  consent in his capacity as a manager.

          Wright argues that Moore’s consent was either not necessary to execute the Black Duck

  Loan, or it was obtained through an email from Moore in which Moore gave Wright and Cohle

  full authority to sign on his behalf. 3 Moore sent this email because he was not available in-person
                                          2F




  to sign one specific agreement, which was an agreement to extend the ROW closing date. 4 At the          3F




  time, Moore was in the process of moving his family to North Carolina, so Cohle signed the closing

  extension agreement on Moore’s behalf. Aiming to use Moore’s email consent “to remove Daniel

  Moore as a required signer for any legal documents,” 5 Wright and Cohle signed a broadly-worded
                                                                4F




  Consent of Members and Managers of Black Duck in lieu of a meeting. This Consent, which was

  not signed by Moore, authorized “two of the three managers of [Black Duck] . . . to execute certain

  agreements and documents relating to the matter or matters described on Exhibit A . . . without the

  joinder of FRANK D. (Daniel) MOORE.” 6 Moore argues that he never intended his email consent,
                                                   5F




  which was limited in scope to the closing extension agreement, to allow the other managers,

  Wright and Cohle, to approve the Black Duck Loan on his behalf. Moore also argues that he was

  not given notice of this “fake board meeting” and was never asked to provide written authorization

  of proxy to approve the Black Duck Loan.

          Even though Moore was likely aware that the purchase of the ROW would be accomplished

  through borrowed funds, rather than through Wright’s own cash injected into Black Duck as a



  3
    Pls.’ Ex. 33 (“I Frank Daniel Moore, hereby grant Larry Wright and/or Hagan Cohle full authority to sign on my
  behalf for [Black Duck] regarding any and all documents that may require my signature to extend or close the
  transaction between [Black Duck] and Lancer Resources et al.”).
  4
    Pls.’ Ex. 32.
  5
    Pls.’ Ex. 33.
  6
    Pls.’ Ex. 31. Exhibit A is blank.
                                                         26




                                                                                                                     39
20-05027-rbk
 20-05027-rbk Doc#269-2
               Doc#236 Filed
               Doc#270  Filed08/17/21
                             03/24/21
                              08/13/21 Entered
                                        Entered08/17/21
                                               03/24/21
                                                08/13/2110:29:44
                                                        17:02:28
                                                         12:26:57 Main
                                                                   Appendix
                                                                       Document
                                                                            B Pg 27
                                                                                  Pgof40
                                                                                      27
                                                                                       29
                                         of 46
                                            29



  capital contribution, the Company Agreement treats all advances from its members as loans. Loans

  to Black Duck and conflict of interest transactions required the affirmative vote and consent of

  Moore. Wright did not obtain Moore’s consent or specific approval to approve the Black Duck

  Loan, so the Black Duck Loan was not authorized under the terms of the Company Agreement.

  The Court finds that Moore’s email allowing his consent by proxy to approve a closing-date

  extension does not establish Moore’s specific approval of the Black Duck Loan.

           Because the Black Duck Loan was not properly authorized, Wright breached his informal

  fiduciary duty owed to Moore. Wright entered into an ultra vires and conflicted loan transaction

  without Moore’s required consent. While Moore is entitled to assert his legal rights, as he did here,

  he must prove that he is entitled to an award of damages. Moore seeks actual damages of $2.28

  million for these alleged breaches. The damages model assumes that the Assignment Agreements

  contain covenants running with the land. 7 Because the Assignment Agreements do not contain
                                                     6F




  valid covenants running with the land, this model for damages is inapposite. Moore did not prove

  any other calculation for damages resulting from Wright’s breach of fiduciary duty. As such, the

  Court finds that Moore is not entitled to an award of actual damages.

           C. Claims Related to the Bigfoot Note

           The Court previously granted partial summary judgment to DMA establishing that DMA

  has a property interest in 50% of the Bigfoot Note payments under terms of the Email Agreement

  and Harris SWD Agreement. In the summary judgment order, the Court did not indicate how much

  DMA was entitled to receive. DMA was paid a total of $31,844.30 for its half of the March and


  7
    The Proposed Findings of Fact and Conclusions of Law for Longbranch, DMA, and Moore provides that $2.28
  million in damages “are calculated as the value of Moore’s 50% interest in the [ROW] held by Black Duck.”
  Further, “Black Duck held an 80% interest in the [ROW] (after accounting for Longbranch’s 20% net-profits
  interest), and the value of that interest is calculated from the market value of the [ROW] at the time of the breach
  ($10.4m) less the value of the capital contribution used to purchase the [ROW] ($4.7m).”
                                                            27




                                                                                                                         40
20-05027-rbk
 20-05027-rbk Doc#269-2
               Doc#236 Filed
               Doc#270  Filed08/17/21
                             03/24/21
                              08/13/21 Entered
                                        Entered08/17/21
                                               03/24/21
                                                08/13/2110:29:44
                                                        17:02:28
                                                         12:26:57 Main
                                                                   Appendix
                                                                       Document
                                                                            B Pg 28
                                                                                  Pgof41
                                                                                      28
                                                                                       29
                                         of 46
                                            29



  June 2018 quarterly payments. DMA claims that Wright or KrisJenn wrongfully hold $63,688.58

  in proceeds that represent DMA’s half of the payments for September 2018, December 2018,

  March 2019, and June 2019. Since September 2019, Bigfoot has paid a total of $222,910.16 into

  the Panola County court registry. DMA argues that it is entitled to at least $175,143.60 of the

  money in the court registry, which is the total of the payments that DMA would have received

  from the Bigfoot Note payments from September 2018 to present.

         At trial, KrisJenn moved to reconsider the partial summary judgment order, arguing that

  KrisJenn properly foreclosed on the Bigfoot Note in partial satisfaction of the debt owned by Black

  Duck to KrisJenn. The Court is not persuaded by KrisJenn’s argument because the Bigfoot Note

  was not collateral for the Black Duck Loan. The Court again declares that DMA has a carried

  interest in and a right to 50% of the payments made on the Bigfoot Note. The Court finds that

  Black Duck breached the Harris SWD Agreement by failing to pay DMA 50% of the Bigfoot Note

  payments. The Court finds that DMA is entitled to $175,143.60 plus attorney’s fees from the funds

  held in the Panola County court registry in satisfaction of its portion of the Bigfoot Note payments.

  Declaratory judgment will be granted in favor of DMA and all other counterclaims related to the

  Bigfoot Note will be denied.

                                             CONCLUSION

         The net-profits interests in the Assignment Agreements are personal covenants that fail to

  meet the requirements of a covenant running with the land under Texas law. For the foregoing

  reasons, KrisJenn is entitled to a declaratory judgment that the Assignment Agreements are

  personal covenants. Further, Wright breached his fiduciary duty related to the unauthorized Black

  Duck Loan, but no actual damages were proven.



                                                   28




                                                                                                          41
20-05027-rbk
 20-05027-rbk Doc#269-2
               Doc#236 Filed
               Doc#270  Filed08/17/21
                             03/24/21
                              08/13/21 Entered
                                        Entered08/17/21
                                               03/24/21
                                                08/13/2110:29:44
                                                        17:02:28
                                                         12:26:57 Main
                                                                   Appendix
                                                                       Document
                                                                            B Pg 29
                                                                                  Pgof42
                                                                                      29
                                                                                       29
                                         of 46
                                            29



         The Court further declares that DMA is entitled to 50% of the payments on the Bigfoot

  Note and that Black Duck breached the Harris SWD Agreement when it failed to pay DMA its

  portion of the payments. DMA is awarded $175,143.60 from the funds held in the Panola County

  court registry and is entitled to reasonable attorney’s fees related to this claim. DMA may seek

  attorney’s fees post-judgment under Local Bankruptcy Rule 7054. All other relief not specifically

  granted herein is denied.

         This Opinion shall constitute the findings of fact and conclusions of law of the Court

  pursuant to FED. R. BANKR. P. 7052. A separate judgment will be rendered.

                                                ###




                                                 29




                                                                                                      42
20-05027-rbk
 20-05027-rbk
  20-05027-rbk
             Doc#237
              Doc#270
               Doc#269-3
                     Filed
                      Filed
                          Filed
                           03/24/21
                            08/17/21
                                08/13/21
                                     Entered
                                      Entered
                                         Entered
                                             03/24/21
                                               08/17/21
                                                  08/13/21
                                                       17:07:25
                                                        10:29:44
                                                           12:26:57
                                                                Main
                                                                 Main
                                                                    Exhibit
                                                                     Document
                                                                      Document
                                                                            C PgPg
                                                                                1Pg
                                                                                  of1 243
                                                                                       of 2
                                         of 46




  The relief described hereinbelow is SO ORDERED.

  Signed March 24, 2021.


                                                          __________________________________
                                                                       Ronald B. King
                                                            Chief United States Bankruptcy Judge




                              IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE WESTERN DISTRICT OF TEXAS
                                       SAN ANTONIO DIVISION

   IN RE:                                 §
                                          §
   KRISJENN RANCH, LLC,                   §                        CASE NO. 20-50805-RBK
                                          §
                DEBTOR                    §                        CHAPTER 11
   ______________________________________ §
                                          §
   KRISJENN RANCH, LLC, KRISJENN RANCH, §
   LLC-SERIES UVALDE RANCH, AND           §
   KRISJENN RANCH, LLC-SERIES PIPELINE    §
   ROW, AS SUCCESSORS IN INTEREST TO      §
   BLACK DUCK PROPERTIES, LLC,            §
                 PLAINTIFFS,              §
   VS.                                    §                        ADVERSARY NO. 20-05027-RBK
                                          §
   DMA PROPERTIES, INC. AND               §
   LONGBRANCH ENERGY, LP,                 §
                 DEFENDANTS.              §

                                              FINAL JUDGMENT

            On the 11th day of January 2021, came on to be heard this adversary proceeding for trial on the

   merits. Plaintiffs, KrisJenn Ranch, LLC, KrisJenn Ranch, LLC-Series Uvalde Ranch, and KrisJenn Ranch,

   LLC-Series Pipeline ROW, as successors in interest to Black Duck Properties, LLC (collectively,




                                                                                                              43
20-05027-rbk
 20-05027-rbk
  20-05027-rbk
             Doc#237
              Doc#270
               Doc#269-3
                     Filed
                      Filed
                          Filed
                           03/24/21
                            08/17/21
                                08/13/21
                                     Entered
                                      Entered
                                         Entered
                                             03/24/21
                                               08/17/21
                                                  08/13/21
                                                       17:07:25
                                                        10:29:44
                                                           12:26:57
                                                                Main
                                                                 Main
                                                                    Exhibit
                                                                     Document
                                                                      Document
                                                                            C PgPg
                                                                                2Pg
                                                                                  of2 244
                                                                                       of 2
                                         of 46


   “KrisJenn”), appeared by and through counsel of record and announced ready for trial. Defendants, DMA

   Properties, Inc. (“DMA”) and Longbranch Energy, LP (“Longbranch”), appeared by and through counsel

   of record and announced ready for trial. Third-party plaintiff, Frank Daniel Moore (“Moore”), and Third-

   party defendant, Larry Wright (“Wright”), appeared in person and by and through counsel of record and

   announced ready for trial.

              The Court heard the testimony of witnesses, received documentary evidence, and heard arguments

   of counsel over the course of approximately six days. This Final Judgment is based on the record and all

   applicable legal and equitable principles.

              For the reasons stated in the Opinion rendered contemporaneously herewith, pursuant to FED. R.

   BANKR. P. 7052, it is hereby ORDERED, ADJUDGED, AND DECREED that:

         1.         Declaratory judgment is rendered in favor of Plaintiffs that the net-profits interests in the

                    Assignment Agreements owned by Longbranch Energy, LP and DMA Properties, Inc. are

                    personal covenants.

         2.         As to Moore’s claim for breach of fiduciary duty against Wright regarding the unauthorized

                    Black Duck Loan, the Court renders judgment that Moore take nothing because no actual

                    damages were proven.

         3.         Declaratory judgment is rendered in favor of DMA that, under the terms of the Email

                    Agreement and Harris SWD Agreement, DMA has an ownership interest in 50% of the

                    Bigfoot Note payments. Further, the Court will award DMA $175,143.60 from the funds

                    held in the Panola County court registry, plus attorney’s fees from the court registry if DMA

                    requests attorney’s fees in accordance with FED. R. BANKR. P. 7054 and Local Bankruptcy

                    Rule 7054.

         4.         All relief not granted herein is denied.

                                                         ###



                                                          2




                                                                                                                    44
20-05027-rbk
20-05027-rbk
  20-05027-rbkDoc#267
              Doc#270
               Doc#269-4
                      Filed
                      Filed
                          Filed
                            08/06/21
                            08/17/21
                                08/13/21
                                     Entered
                                      Entered
                                         Entered
                                              08/06/21
                                               08/17/21
                                                  08/13/21
                                                       09:03:07
                                                        10:29:44
                                                           12:26:57
                                                                 Main
                                                                 Main
                                                                    Exhibit
                                                                      Document
                                                                      Document
                                                                            D Pg 1Pg
                                                                                  Pg
                                                                                   of 1245
                                                                                         of
                                         of246




  The relief described hereinbelow is SO ORDERED.

  Signed August 05, 2021.


                                                     __________________________________
                                                                  Ronald B. King
                                                       Chief United States Bankruptcy Judge




                           IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

  IN RE:                                  §
                                          §
  KRISJENN RANCH, LLC,                    §                  CASE NO. 20-50805-RBK
                                          §
                     DEBTOR               §                  CHAPTER 11
  _______________________________________ §
                                          §
  KRISJENN RANCH, LLC, KRISJENN RANCH,    §
  LLC-SERIES UVALDE RANCH, AND            §
  KRISJENN RANCH, LLC-SERIES PIPELINE     §
  ROW, AS SUCCESSORS IN INTEREST TO       §
  BLACK DUCK PROPERTIES, LLC,             §
                     PLAINTIFFS,          §
  VS.                                     §                  ADVERSARY NO. 20-05027-RBK
                                          §
  DMA PROPERTIES, INC. AND LONGBRANCH     §
  ENERGY, LP,                             §
                     DEFENDANTS.          §

                         ORDER GRANTING IN PART, DENYING IN PART
                      DMA PROPERTIES’S MOTION FOR ATTORNEYS’ FEES AND
                               MOTION TO AMEND JUDGMENT

           On August 4, 2021, came on to be heard DMA Properties’s Motion for Attorneys’ Fees and

  Motion to Amend Judgment (ECF No. 240). In its Motion, DMA requests an award of attorneys’ fees

  in the amount of $116,984.00 related to its declaratory judgment claim based on the Harris SWD
                                                                                                    45
20-05027-rbk
20-05027-rbk
  20-05027-rbkDoc#267
              Doc#270
               Doc#269-4
                      Filed
                      Filed
                          Filed
                            08/06/21
                            08/17/21
                                08/13/21
                                     Entered
                                      Entered
                                         Entered
                                              08/06/21
                                               08/17/21
                                                  08/13/21
                                                       09:03:07
                                                        10:29:44
                                                           12:26:57
                                                                 Main
                                                                 Main
                                                                    Exhibit
                                                                      Document
                                                                      Document
                                                                            D Pg 2Pg
                                                                                  Pg
                                                                                   of 2246
                                                                                         of
                                         of246




  Agreement and moves to amend the Final Judgment (ECF No. 237) to add Larry Wright as a liable

  party with respect to DMA’s counterclaim against KrisJenn Ranch, LLC, KrisJenn Ranch, LLC-

  Series Uvalde Ranch, and KrisJenn Ranch, LLC-Series Pipeline ROW, as successors in interest to

  Black Duck Properties, LLC (collectively, the “KrisJenn Entities”) for breach of the Harris SWD

  Agreement. It appears to the Court that there is good cause to grant the Motion in part and deny the

  Motion in part. Accordingly, DMA is granted an award of $100,000.00 in attorneys’ fees in

  connection with its declaratory judgment claim against the KrisJenn Entities. Further, DMA’s

  request to amend the Final Judgment to add Larry Wright as a liable party is denied.

         It is, therefore, ORDERED, ADJUDGED, AND DECREED that the above-referenced Motion is

  hereby GRANTED IN PART and DENIED IN PART.

         It is further ORDERED that DMA is GRANTED attorneys’ fees in the amount of $100,000.00

  against KrisJenn Ranch, LLC, KrisJenn Ranch, LLC-Series Uvalde Ranch, and KrisJenn Ranch,

  LLC-Series Pipeline ROW, payable from the funds held in the Panola County court registry and by

  KrisJenn Ranch, LLC, KrisJenn Ranch, LLC-Series Uvalde Ranch, and KrisJenn Ranch, LLC-Series

  Pipeline ROW.

         It is further ORDERED that DMA’s request to amend the Final Judgment to add Larry Wright

  as a liable party is hereby DENIED.

                                                 ###




                                                   2
                                                                                                         46
